Lumpkin, J.
1. Where an action has been commenced for the recovery of personal property, and an affidavit has been filed for the purpose of requiring bail, and the defendant has been arrested, if he seeks to be re- * leased without security, under section 4608 of the Civil Code, the questions for determination by the presiding judge, upon the application for discharge, are whether petitioner can neither give security nor produce the property, and whether the reasons for its non-production are satisfactory. The mere fact that the property may originally have been wrongfully taken will not be ground for denying a discharge, if the "judge, upon hearing the evidence, finds that the applicant can neither give security nor produce the property, and that the reasons for the non-production are satisfactory.
2. But on such an application, where the applicant’s own evidence authorized the presiding judge to conclude that the applicant had carried the property beyond the State line and left it in the physical custody of another person, hut in his.own control, and that this was done for the purpose of keeping such property beyond the jurisdiction and not producing it, and that the reasons for the non-production were not satisfactory, there was no error in refusing to grant the discharge.

Judgment affirmed.


All the Justices concur, except Fish, G. J., absent.